Per Curiam.
These two suits were tried together. They were brought to recover damages for personal injuries caused to the plaintiff Bertha Cornicoff while riding in the automobile of the defendant Saul Hoffman, on the 8th day of August, 1925, and incidental damages to her father, Max Cornicoff.
The trial resulted in a verdict of $25 against each defendant in favor of the father, Max Cornicoff, and a verdict of six cents in favor of the daughter, Bertha Cornicoff, against each defendant, as stated in the brief of the plaintiff, the verdict of the jury is not printed in the paper book. Eules to show cause were obtained by the plaintiff why a new trial should not be granted, alleging that the damages assessed by the jury were inadequate.
We think the rule in each case should be made absolute, and such is the order of the court.